Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Objection withdrawn due to amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 contains the trademark/trade names Teflon as part of the limitation. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (JPH1145688A, prior art provided in the IDS), here in Fukuda.
As for claim 19, Fukuda teaches:
A manufacturing device of a battery case in which a storage part for mounting an electrode assembly for a secondary battery is formed on a laminate sheet, the manufacturing device comprising [see Fig. 6]: a first mold including a first space part having a shape corresponding to the storage part formed therein [Fig. 6, bottom mold]; a second mold including a second space part having a shape corresponding to the storage part [Fig. 6, top mold] and a through-hole communicating with the second space part formed therein, and coupled to the first mold [Fig. 6, shows a hole with a pipe coming out on top]; a coating layer [Fig. 6, sheet #12] for reducing frictional force with the laminate sheet added to an inner surface of the first and second space parts; and an air pressure regulator connected to the through-hole and configured to increase or decrease an air pressure [page 5 line 182, pressurized air] of the second space part through the through-hole to stretch and modify the laminate sheet into a shape corresponding to the first space part or the second space part [Fig. 6 shows valve in pressure supply line].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (JPH1145688A, prior art provided in the IDS), here in Fukuda, and further in view of KR’195 (KR20150062195).
	As for Claim 1, Fukuda teaches:
	A manufacturing device of a battery case in which a storage part for mounting an electrode assembly for a secondary battery is formed on a laminated sheet [Fig. 6, sheet #12], the manufacturing device comprising [see Fig. 6]: a first mold including a 
	Fukuda teaches pressurized air [page 5 line 182, pressurized air]. However, is silent to increasing or decreasing an air pressure. However, KR’195 teaches a pressurized molding machine [title] with predetermined pressure [abstract].
One of ordinary skill in the art would have found it obvious to use the pressure of KR’195 and apply it to the pressure of Fukuda because one would be motivated to use pressures that are normally used in this technical field to apply it to the mold device. 
Fukuda Fig. 6 is reproduced below.

    PNG
    media_image1.png
    342
    549
    media_image1.png
    Greyscale


	As for Claim 2, Fukuda teaches:
	The manufacturing device of claim 1, wherein: the first mold includes first fixing parts that are configured to be in close contact with a lower surface of the laminate sheet along an outer periphery adjacent to a portion for forming the storage part in the laminate sheet [Fig. 6, sides of bottom mold]; the second mold includes second fixing parts that are configured to be in close contact with an upper surface of the laminate sheet along an outer periphery adjacent to a portion for forming the storage part in the laminate sheet [Fig. 6, sides of top mold]; and the first space part and the second space part are isolated from the outside in a state in which the laminate sheet is fixed between the first fixing parts and the second fixing parts [Fig. 6, sheet #12].
	As for Claim 3, Fukuda teaches:
	The manufacturing device of claim 2, wherein: the first space part and the second space part are isolated from the each other by the laminate sheet in a state in which the laminate sheet is fixed between the first fixing parts and the second fixing parts [Fig. 6, sheet #12].
Claim 6, Fukuda teaches:
	The manufacturing device of claim 4, wherein: a vertical cross-sectional area of the through-hole through which air flows has a size of 0.01% to 5% compared to a total area of the laminated sheet positioned in the second space part before the decrease in pressure [Fig. 6, the hole appears to be the claimed size when compared to the sheet. One would find it obvious to adjust the size].
As for claims 5 and 8, Fukuda teaches the claims above but is silent to the air pressure regulator sucks air with a pressure of 10×105 dyn/cm2 to 99×105 dyn/cm2 to decrease and increase the pressure. However, KR’195 teaches a pressurized molding machine [title] with the claimed pressure [page 3, lines 101-102]. 
One of ordinary skill in the art would have found it obvious to use the pressure of KR’195 and apply it to the pressure of Fukuda because one would be motivated to use pressures that are normally used in this technical field to apply it to the mold device. 
		As for Claims 9-11, Fukuda teaches:
	The manufacturing device of claim 1, wherein: a coating layer for reducing frictional force with the laminate sheet is added to an inner surface of the first and second space parts [page 4, line 136, coated]; the coating layer is a Teflon resin [page 4, line 139, resin mixture]; the laminate sheet is composed of an upper layer of a polymer resin, an intermediate layer of a barrier metal, and a lower layer of a polymer resin [page 4, lines 135-141].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742             


/NAHIDA SULTANA/Primary Examiner, Art Unit 1743